Exhibit 10.1

 

DEFINITIVE SHARE EXCHANGE AGREEMENT

 

This Definitive Share Exchange Agreement (“Agreement”), dated as of September
30, 2019, is among Shengshi International Holdings Co., Ltd.  (“SHENGSHI”), a
Cayman Islands corporation located at No.12, Yingtai Road, Dalang Street,
Longhua District, ShenZhen, China, the shareholders of SHENGSHI listed on
Exhibit A attached hereto (collectively, the “Shareholders”), Shengshi Elevator
International Holding Group Inc. (“SSDT”), located at No.12, Yingtai Road,
Dalang Street, Longhua District, ShenZhen, China, and Jun Chen, the majority
shareholder of SSDT (“Chen”). Collectively, the Shareholders, SHENGSHI, SSDT and
Chen are the “Parties.”

 

The parties hereby enter into this Agreement, following which,

 

1.SSDT will own 500,000,000 common shares of SHENGSHI, representing one hundred
percent (100%) of its issued and outstanding shares;

 

2.The Shareholders will acquire 600,000,000 shares of SSDT common shares
representing 99.34% of SSDT’s outstanding shares (the “Share Exchange”),
calculated post-issuance;

 

3.SHENGSHI will hold no common shares of SSDT, as the wholly-owned subsidiary of
SSDT.

 

RECITALS

 

WHEREAS, the Shareholders currently hold 500,000,000 shares of common stock,
with a stated capital of $50,000, issued and outstanding of SHENGSHI and is
desirous of relinquishing all of their SHENGSHI shares so that they would be
issued 600,000,000 shares, as per Exhibit A, of SSDT common stock and that
603,970,000 shares of SSDT common stock would be outstanding; their ownership
from this issuance would represent 99.34% of SSDT’s outstanding shares; and that
SHENGSHI would be a wholly-owned subsidiary of SSDT.

 

WHEREAS, Chen currently owns 3,000,000 shares of common stock of SSDT,
representing a controlling voting interest, and is desirous of SHENGSHI becoming
a wholly-owned subsidiary of SSDT.

 

WHEREAS, SSDT, Chen, and SHENGSHI are desirous of SSDT acquiring 100% of the
outstanding shares of SHENGSHI, issuing 600,000,000 shares of SSDT common stock
in the process, making SHENGSHI a wholly-owned subsidiary of SSDT.

 

WHEREAS, the board of directors and the Shareholders of SSDT and SHENGSHI,
respectively, have each agreed to issue and exchange shares, as necessary to
cause the forgoing results, upon the terms, and subject to the conditions, set
forth in this Agreement.

 



1

 

 

WHEREAS, it is intended that, for federal income tax purposes, the Share
Exchange shall qualify as a reorganization under the provisions of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations promulgated thereunder, and be tax-free pursuant to
Section 351(a) of the Code.

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

 

INCORPORATION OF RECITALS BY REFERENCE. The Recitals are hereby incorporated
herein by this reference, as if fully restated herein.

 

ARTICLE I

DEFINITIONS

 

I.1 Certain Definitions. The following terms shall, when used in this Agreement,
have the following meanings:

 

“Acquisition” means the acquisition of any businesses, assets or property other
than in the ordinary course, whether by way of the purchase of assets or stock,
by SSDT acquiring one hundred percent (100%) of the outstanding shares of
SHENGSHI pursuant to this Share Exchange Agreement and the Shareholders
acquiring 600,000,000 shares of SSDT.

 

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York, are required or authorized to be
closed.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or there
under.

 

“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

 



2

 

 

“Effective Time” means, the moment in time when the shares of the SSDT are
exchanged for the shares of SHENGSHI.

 

“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations there under.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

 

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

 

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
Liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on SSDT: (i) the filing, initiation and
subsequent prosecution, by or on behalf of Shareholder of any Party, of
litigation that challenges or otherwise seeks damages with respect to the Share
Exchange, this Agreement and/or transactions contemplated thereby or hereby,
(ii) occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates.

 

“Exchange Shares” means 500,000,000 common shares of SHENGSHI held by the
Shareholder (the “SHENGSHI Shares”), exchanged by the Shareholder to SSDT, for
600,000,000 newly issued shares of SSDT (the “SSDT Shares”).

 

“SSDT Business” means the business conducted by SSDT.

 



3

 

 

“SSDT Common Stock” means the common shares of SSDT.

 

“Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.

 

“Permitted Liens” means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set off; (iv) as to leased assets, interests of the lessors
and sub-lessors thereof and liens affecting the interests of the lessors and
sub-lessors thereof; (v) inchoate material men’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers’ compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by SSDT, in the
ordinary course and not interfering in any material respect with the ordinary
course of the business of SSDT; and (viii) as to real property, any encumbrance,
adverse interest, constructive or other trust, claim, attachment, exception to
or defect in title or other ownership interest (including, but not limited to,
reservations, rights of entry, rights of first refusal, possibilities of
reversion, encroachments, easement, rights of way, restrictive covenants,
leases, and licenses) of any kind, which otherwise constitutes an interest in or
claim against property, whether arising pursuant to any Legal Requirement, under
any contract or otherwise, that do not, individually or in the aggregate,
materially and adversely affect or impair the value or use thereof as it is
currently being used in the ordinary course.

 

“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

 

“Proposed Acquisition” means any of the following transactions (other than the
transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving SSDT pursuant to which the Shareholder of SSDT immediately
preceding such transaction hold less than fifty percent (50%) of the aggregate
equity interests in the surviving or resulting entity of such transaction, (ii)
a sale or other disposition by SSDT of assets representing in excess of fifty
percent (50%) of the aggregate fair market value of SSDT Business immediately
prior to such sale or (iii) the acquisition by any person or group (including by
way of a tender offer or an exchange offer or issuance by SSDT), directly or
indirectly, of beneficial ownership or a right to acquire beneficial ownership
of shares representing in excess of fifty percent (50%) of the voting power of
the then outstanding shares of capital stock of SSDT.

 

“Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

 

“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

 



4

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations there under.

 

“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise.

 

“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.

 

ARTICLE II

THE SHARE EXCHANGE

 

II.1 Share Exchange. In accordance with and subject to the provisions of this
Agreement and the Nevada Revised Statutes (the “Code”), at the Effective Time,
SHENGSHI shall become a wholly-owned subsidiary of SSDT, and SSDT shall be the
sole shareholder and shall continue in its existence until a merger, if any.
Pursuant to the Share Exchange, the Shareholders are relinquishing all of their
SHENGSHI common shares, constituting one hundred percent (100%) of the issued
and outstanding shares of SHENGSHI (the “SHENGSHI Shares”), and is acquiring
600,000,000 shares of SSDT (the “SSDT Shares”), representing 99.34% of the
outstanding shares of SSDT; SSDT is issuing 600,000,000 of its shares, and is
acquiring the 500,000,000 SHENGSHI Shares; and becoming the wholly-owned
subsidiary of SSDT.

 

II.2 Stock Transfer Books. Effective immediately, the stock transfer books of
SSDT shall be delivered to SHENGSHI.

 



5

 

 

II.3 Restriction on Transfer. The Exchange Shares may not be sold, transferred,
or otherwise disposed of without registration under the Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Share Exchange Shares or any available exemption from registration
under the Act, the Share Exchange Shares must be held indefinitely. The Parties
are aware that the Share Exchange Shares may not be sold pursuant to Rule 144
promulgated under the Act unless all of the conditions of that Rule are met.
Among the conditions for use of Rule 144 may be the availability of current
information to the public about the Surviving Company.

 

II.4 Restrictive Legend. All certificates representing the Exchange Shares shall
contain an appropriate restrictive legend.

 

II.5 Closing. The closing of the transactions contemplated by this Agreement and
the Collateral Documents (the “Closing”) shall take place via conference call at
the offices of McMurdo Law Group LLC 1185 Avenue of the Americas 3rd Floor New
York, New York 10036, or at such other location as the parties may agree at
10:00 AM, EST Time on the agreed date, which, shall be concurrent with the
signing hereof (the “Closing Date”).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SSDT

 

SSDT represents and warrants to the Shareholder that the statements contained in
this ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).

 

III.1 Organization and Qualification. SSDT is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization. SSDT has all requisite power and authority to own,
lease and use its assets as they are currently owned, leased and used and to
conduct its business as it is currently conducted. SSDT is duly qualified or
licensed to do business in and is in good standing in each jurisdiction in which
the character of the properties owned, leased or used by it or the nature of the
activities conducted by it make such qualification necessary, except any such
jurisdiction where the failure to be so qualified or licensed would not have a
Material Adverse Effect on SSDT or a material adverse effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents
or the ability of SSDT to perform its obligations under this Agreement or any of
the Collateral Documents.

 

III.2 Capitalization.

 

(a) The authorized capital stock and other ownership interests of SSDT, a Nevada
corporation, consists of 1,000,000,000 common shares of Common Stock, of which
3,970,000 were issued and outstanding as of September 17, 2019, 3,000,000 of
which were held by Chen. All of the outstanding SSDT Common Stock have been duly
authorized and are validly issued, fully paid and non-assessable.

 



6

 

 

(b) Other than what has been described herein or in SSDT’s public filings, there
are no outstanding or authorized options, warrants, purchase rights, preemptive
rights or other contracts or commitments that could require SSDT to issue, sell,
or otherwise cause to become outstanding any of its capital stock or other
ownership interests (collectively “Options”).

 

(c) All of the issued and outstanding shares of SSDT Common Stock and SSDT
Preferred Stock have been duly authorized and are validly issued and
outstanding, fully paid and non-assessable and have been issued in compliance
with applicable securities laws and other applicable Legal Requirements or
transfer restrictions under applicable securities laws.

 

III.3 Authority and Validity. SSDT has all requisite corporate power to execute
and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of Chen as
contemplated herein and subject to the receipt of any necessary consents,
approvals, authorizations or other matters referred to herein). The execution
and delivery by SSDT of, the performance by SSDT of its obligations under, and
the consummation by SSDT of the transactions contemplated by, this Agreement
have been duly authorized by all requisite action of SSDT (subject to the
approval of Chen as contemplated herein). This Agreement has been duly executed
and delivered by SSDT and (assuming due execution and delivery by the
Shareholder and approval by Chen and Xukai Jin) is the legal, valid and binding
obligation of SSDT, enforceable against it in accordance with its terms, except
that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles. Upon the execution and delivery of the Collateral Documents by each
Person (other than by the Shareholder) that is required by this Agreement to
execute, or that does execute, this Agreement or any of the Collateral
Documents, and assuming due execution and delivery thereof by the Shareholder,
the Collateral Documents will be the legal, valid and binding obligations of
SSDT, enforceable against SSDT in accordance with their respective terms, except
that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.

 

III.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by SSDT of this Agreement and the Collateral
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or
breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of SSDT under, or result in the creation
or imposition of any Encumbrance upon SSDT, SSDT Assets, SSDT Business or SSDT
Common Stock by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of SSDT or any Subsidiary of
SSDT, (ii) any material contract, agreement, lease, indenture or other
instrument to which SSDT is a party or by or to which SSDT, or the Assets may be
bound or subject and a violation of which would result in a Material Adverse
Effect on SSDT, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to SSDT or (iv) any Permit of SSDT, which in the case of (ii), (iii)
or (iv) above would have a Material Adverse Effect on SSDT or a material adverse
effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of SSDT to perform its obligations under
this Agreement or any of the Collateral Documents.

 



7

 

 

III.5 Consents and Approvals. Except for requirements described in Schedule 3.5,
no consent, approval, authorization or order of, registration or filing with, or
notice to, any Regulatory Authority or any other Person is necessary to be
obtained, made or given by SSDT in connection with the execution, delivery and
performance by SSDT of this Agreement or any Collateral Document or for the
consummation by SSDT of the transactions contemplated hereby or thereby, except
to the extent the failure to obtain any such consent, approval, authorization or
order or to make any such registration or filing would not have a Material
Adverse Effect on SSDT or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of SSDT to perform its obligations under this Agreement or any of the
Collateral Documents.

 

III.6 Intellectual Property. SSDT warrants that it has good title to or the
right to use all material company intellectual property rights and all material
inventions, processes, designs, formulae, trade secrets and know how necessary
for the operation of SSDT Business without the payment of any royalty or similar
payment.

 

III.7 Compliance with Legal Requirements. SSDT has operated its business in
compliance with all Legal Requirements applicable to SSDT except to the extent
the failure to operate in compliance with all material Legal Requirements would
not have a Material Adverse Effect on SSDT or Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents.

 

III.8 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to SSDT, SSDT Business or SSDT Assets and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to SSDT’s knowledge, threatened
that, if adversely determined, would have a Material Adverse Effect on SSDT or a
material adverse effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents, except as noted in the audited
Company Financial Statements or documented by SSDT to the Shareholder.

 

III.9 Taxes. SSDT has duly and timely filed in proper form all Tax Returns for
all Taxes required to be filed with the appropriate Regulatory Authority, and
has paid all taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on SSDT, except where, if not
filed or paid, the exception(s) have been documented by SSDT to the Shareholder.

 

III.10 Books and Records. The books and records of SSDT accurately and fairly
represent SSDT Business and its results of operations in all material respects.

 

III.11 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by SSDT and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither SSDT, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

 



8

 

 

III.12 Disclosure. No representation or warranty of SSDT in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by SSDT pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

 

III.13 No Undisclosed Liabilities. SSDT is not subject to any material liability
(including unasserted claims), absolute or contingent, which is not shown or
which is in excess of amounts shown or reserved for in the balance sheet as of
June 30, 2019 other than liabilities of the same nature as those set forth in
SSDT Financial Statements and reasonably incurred in the ordinary course of its
business after June 30, 2019.

 

III.14 Absence of Certain Changes. Since June 30, 2019, SSDT has not: (a)
suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) contracted for or paid any capital expenditures;
(c) incurred any indebtedness or borrowed money, issued or sold any debt or
equity securities, declared any dividends or discharged or incurred any
liabilities or obligations except in the ordinary course of business as
heretofore conducted; (d) mortgaged, pledged or subjected to any lien, lease,
security interest or other charge or encumbrance any of its properties or
assets; (e) paid any material amount on any indebtedness prior to the due date,
forgiven or cancelled any material amount on any indebtedness prior to the due
date, forgiven or cancelled any material debts or claims or released or waived
any material rights or claims; (f) suffered any damage or destruction to or loss
of any assets (whether or not covered by insurance); (g) acquired or disposed of
any assets or incurred any liabilities or obligations; (h) made any payments to
its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) entered into any
employment, compensation, consulting or collective bargaining agreement or any
other agreement of any kind or nature with any person. Or group, or modified or
amended in any respect the terms of any such existing agreement; (k) entered
into any other commitment or transaction or experience any other event that
relates to or affect in any way this Agreement or to the transactions
contemplated hereby, or that has affected, or may adversely affect SSDT
Business, operations, assets, liabilities or financial condition; or (1) amended
its Articles of Incorporation or By-laws, except as otherwise contemplated
herein.

 

III.15 Contracts. A true and complete list of all contracts, agreements, leases,
commitments or other understandings or arrangements, written or oral, express or
implied, to which SSDT is a party or by which it or any of its property is bound
or affected requiring payments to or from, or incurring of liabilities by, SSDT
in excess of $100,000 (the “Contracts”). The Company has complied with and
performed, in all material respects, all of its obligations required to be
performed under and is not in default with respect to any of the Contracts, as
of the date hereof, nor has any event occurred which has not been cured which,
with or without the giving of notice, lapse of time, or both, would constitute a
default in any respect there under. To the best knowledge of SSDT, no other
party has failed to comply with or perform, in all material respects, any of its
obligations required to be performed under or is in material default with
respect to any such Contracts, as of the date hereof, nor has any event occurred
which, with or without the giving of notice, lapse of time or both, would
constitute a material default in any respect by such party there under. SSDT
knows of and has no reason to believe that there are any facts or circumstances
which would make a material default by any party to any contract or obligation
likely to occur subsequent to the date hereof.

 



9

 

 

III.16 Permits and Licenses. SSDT has all certificates of occupancy, rights,
permits, certificates, licenses, franchises, approvals and other authorizations
as are reasonably necessary to conduct its business and to own, lease, use,
operate and occupy its assets, at the places and in the manner now conducted and
operated, except those the absence of which would not materially adversely
affect its business. SSDT has not received any written or oral notice or claim
pertaining to the failure to obtain any material permit, certificate, license,
approval or other authorization required by any federal, state or local agency
or other regulatory body, the failure of which to obtain would materially and
adversely affect its business.

 

III.17 Assets Necessary to Business. SSDT owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.

 

III.18 Labor Agreements and Labor Relations. SSDT has no collective bargaining
or union contracts or agreements. SSDT is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor
practices; there are no charges of discrimination or unfair labor practice
charges” or complaints against SSDT pending or threatened before any
governmental or regulatory agency or authority; and, there is no labor strike,
dispute, slowdown or stoppage actually pending or threatened against or
affecting SSDT.

 

III.19 Employment Arrangements. SSDT has no employment or consulting agreements
or arrangements, written or oral, which are not terminable at the will of SSDT,
or any pension, profit-sharing, option, other incentive plan, or any other type
of employment benefit plan as defined in ERISA or otherwise, or any obligation
to or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, insurance or other benefits. No employee of SSDT is in
violation of any employment agreement or restrictive covenant.

 



10

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

The Shareholders represent and warrant to SSDT that the statements contained in
this ARTICLE IV are correct and complete as of the date of this Agreement and,
except as provided in Section 8.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE IV, except in
the case of representations and warranties stated to be made as of the date of
this Agreement or as of another date and except for changes contemplated or
permitted by the Agreement).

 

IV.1 Organization and Qualification. The Shareholders have all requisite power
and authority to own, lease and use SHENGSHI’s assets as they are currently
owned, leased and used and to conduct its business as it is currently conducted.
The Shareholders are duly qualified or licensed to do business in and are each
in good standing in each jurisdiction in which the character of the properties
owned, leased or used by it or the nature of the activities conducted by it
makes such qualification necessary, except any such jurisdiction where the
failure to be so qualified or licensed and in good standing would not have a
Material Adverse Effect on the Shareholders or a Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents or the ability of SSDT or the Shareholder to perform their or its
obligations under this Agreement or any of the Collateral Documents.

 

IV.2 Capitalization.

 

(a) The authorized capital stock of SHENGSHI is 500,000,000. 500,000,000 of the
issued and outstanding shares of SHENGSHI Common Stock are owned by the
Shareholders. SHENGSHI has 500,000,000 shares of common stock issued and
outstanding and no shares of Preferred Stock authorized. All 500,000,000 shares
of Common Stock are duly issued and outstanding, and have been duly authorized,
validly issued and outstanding and fully paid and non-assessable, which shares
are exchanged hereby, as above provided.

 

(b) There are no outstanding or authorized options, warrants, purchase rights,
preemptive rights or other contracts or commitments that could require SHENGSHI
or any of its Subsidiaries to issue, sell, or otherwise cause to become
outstanding any of its capital stock or other ownership interests.

 

(c) All of the issued and outstanding shares of the SHENGSHI capital stock have
been duly authorized and are validly issued and outstanding, fully paid and
non-assessable (with respect to Subsidiaries that are corporations) and have
been issued in compliance with applicable securities laws and other applicable
Legal Requirements.

 

IV.3 Authority and Validity. The Shareholders have all requisite power to
execute and deliver to perform his obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents. The
execution and delivery by the Shareholder and the performance by the
Shareholders of their obligations under, and the consummation by the
Shareholders of the transactions contemplated by, this Agreement and the
Collateral Documents have been duly authorized by all requisite action of the
Shareholders. This Agreement has been duly executed and delivered (assuming due
execution and delivery by the Shareholders) is the legal, valid and binding
obligation of the Shareholders, enforceable in accordance with its terms except
that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles. Upon the execution and delivery by the Shareholders of the
Collateral Documents to which they are a party, and assuming due execution and
delivery thereof by the other parties thereto, the Collateral Documents will be
the legal, valid and binding obligations, enforceable in accordance with their
respective terms except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.

 



11

 

 

IV.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the Shareholders of this Agreement and
the Collateral Documents to which they are a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of the Shareholders
under, or result in the creation or imposition of any Encumbrance upon the
property of the Shareholders by reason of the terms of (i) the articles of
incorporation, by laws or other charter or organizational document of SHENGSHI,
(ii) any contract, agreement, lease, indenture or other instrument to which any
the Shareholders or SHENGSHI are a party or by or to which the Shareholders or
SHENGSHI or their property may be bound or subject and a violation of which
would result in a Material Adverse Effect on the Shareholders or SHENGSHI taken
as a whole, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to the Shareholders or SHENGSHI or (iv) any Permit of SHENGSHI or
subsidiary, which in the case of (ii), (iii) or (iv) above would have a Material
Adverse Effect on SHENGSHI or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of the Shareholders or SHENGSHI to perform its obligations hereunder or
there under.

 

IV.5 Consents and Approvals. Except for requirements under applicable United
States or state securities laws, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by the Shareholders in
connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such consent, approval, authorization or order or to make such
registration or filings or to give such notice would not have a Material Adverse
Effect on the Shareholders, in the aggregate, or a material adverse effect on
the validity, binding effect or enforceability of this Agreement or the
Collateral Documents or the ability of the Shareholders to perform their
obligations under this Agreement or any of the Collateral Documents.

 

IV.6 Compliance with Legal Requirements. SHENGSHI’s business has operated in
compliance with all material Legal Requirements including, without limitation,
the Securities Act applicable to SHENGSHI, except to the extent the failure to
operate in compliance with all material Legal Requirements, would not have a
Material Adverse Effect on SHENGSHI or a Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents.

 

IV.7 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to SHENGSHI, or the business or assets; and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the best knowledge of the
Shareholders, threatened that, that has not been disclosed and if adversely
determined, would have a material adverse effect on the validity, binding effect
or enforceability of this Agreement or the Collateral Documents.

 



12

 

 

IV.8 Ordinary Course. Since the date of its most recent balance sheet, there has
not been any occurrence, event, incident, action, failure to act or transaction
involving SHENGSHI, which is reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect on SHENGSHI.

 

IV.9 Assets and Liabilities. As of the date of this Agreement, neither SHENGSHI
nor any of its Subsidiaries has any Assets or Liability, except for the (i)
Liabilities disclosed in the balance sheet disclosed to SSDT through the date
hereof and (ii) as described in Exhibit B, attached hereto.

 

IV.10 Taxes. SHENGSHI, and any Subsidiaries, have duly and timely filed in
proper form all Tax Returns for all Taxes required to be filed with the
appropriate Governmental Authority, except where such failure to file would not
have a Material Adverse Effect on SHENGSHI.

 

IV.11 Books and Records. The books and records of SHENGSHI and any Subsidiaries
accurately and fairly represent the SHENGSHI Business and its results of
operations in all material respects. All accounts receivable and inventory of
the SHENGSHI Business are reflected properly on such books and records in all
material respects.

 

IV.12 Financial and Other Information.

 

(a) Financial statements of SHENGSHI and any Subsidiaries will be prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be indicated in the notes thereto), and present
fairly the financial condition of SHENGSHI and its results of operations as of
the dates and for the periods indicated, subject in the case of the unaudited
financial statements only to normal yearend adjustments (none of which will be
material in amount) and the omission of footnotes.

 

(b) To the knowledge of current management, SHENGSHI’s financials do not contain
(directly or by incorporation by reference) any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein (or incorporated therein by reference), in light
of the circumstances under which they were or will be made, not misleading.

 

IV.13 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by SHENGSHI and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither SHENGSHI, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

 

IV.14 Disclosure. No representation or warranty of the Shareholders in this
Agreement or in the Collateral Documents and no statement in any certificate
furnished or to be furnished by the Shareholders pursuant to this Agreement
contained, contains or will contain on the date such agreement or certificate
was or is delivered, or on the Closing Date, any untrue statement of a material
fact, or omitted, omits or will omit on such date to state any material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.

 



13

 

 

IV.15 Filings. Neither SHENGSHI nor the Shareholders are subject to filings
required by the Securities Act of 1933, as amended, and the Exchange Act of
1934, as amended. SHENGSHI and the Shareholders will make filings required to be
made under such statutes and no such filing will contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements made, not misleading.

 

IV.16 Conduct of Business. Prior to the Closing Date, SHENGSHI shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of SSDT, except in the regular course of
business. Except as otherwise provided herein, SHENGSHI shall not amend its
Articles of Incorporation or By-Laws, declare dividends, redeem or sell stock or
other securities, acquire or dispose of fixed assets, change employment terms,
enter into any material or long-term contract, guarantee obligations of any
third party, settle or discharge any material balance sheet receivable for less
than its stated amount, pay more on any liability than its stated amount or
enter into any other transaction other than in the regular course of business.

 

ARTICLE V

COVENANTS OF SSDT

 

Between the date of this Agreement and the Closing Date:

 

V.1 Additional Information. SSDT shall provide to the Shareholders and their
Representatives such financial, operating and other documents, data and
information relating to SSDT, SSDT Business and SSDT Assets and Liabilities, as
the Shareholders or their Representatives may reasonably request. In addition,
SSDT shall take all action necessary to enable the Shareholders and their
Representatives to review, inspect and review SSDT Assets, SSDT Business and
Liabilities of SSDT and discuss them with SSDT’s officers, employees,
independent accountants, customers, licensees, and counsel. Notwithstanding any
investigation that the Shareholders may conduct of SSDT, SSDT Business, SSDT
Assets and the Liabilities of SSDT, the Shareholders may fully rely on SSDT’s
warranties, covenants and indemnities set forth in this Agreement.

 

V.2 Consents and Approvals. As soon as practicable after execution of this
Agreement, SSDT shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by SSDT to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

 

V.3 Non-circumvention. SSDT will not, and it will cause its directors, officers,
employees, agents and representatives not to attempt, directly or indirectly,
(i) to contact any party introduced to it by any of the Shareholders, or (ii)
deal with, or otherwise become involved in any transaction with any party which
has been introduced to it by any of the Shareholders, without the express
written permission of the introducing party and without having entered into a
commission agreement with the introducing party. Any violation of the covenant
shall be deemed an attempt to circumvent such Shareholder, and the party so
violating this covenant shall be liable for damages in favor of the circumvented
party.

 



14

 

 

V.4 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, SSDT will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any nonpublic information with respect to any other acquisition proposal,
(iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

 

V.5 Notification of Adverse Change. SSDT shall promptly notify the Shareholders
of any material adverse change in the condition (financial or otherwise) of
SSDT.

 

V.6 Notification of Certain Matters. SSDT shall promptly notify the Shareholders
of any fact, event, circumstance or action known to it that is reasonably likely
to cause SSDT to be unable to perform any of their covenants contained herein or
any condition precedent in ARTICLE VII not to be satisfied, or that, if known on
the date of this Agreement, would have been required to be disclosed to the
Shareholders pursuant to this Agreement or the existence or occurrence of which
would cause any of SSDT’s representations or warranties under this Agreement not
to be correct and/or complete. SSDT shall give prompt written notice to the
Shareholders of any adverse development causing a breach of any of the
representations and warranties in ARTICLE III as of the date made.

 

V.7 The Company Disclosure Schedule. For purposes of determining the
satisfaction of any of the conditions to the obligations of the Shareholders in
ARTICLE VII, SSDT disclosures shall be deemed to include only (a) the
information contained therein on the date of this Agreement and (b) information
provided by written supplements delivered prior to Closing by SSDT that (i) are
accepted in writing by a majority of the Shareholders, or (ii) reflect actions
taken or events occurring after the date hereof prior to Closing.

 

V.8 State Statutes. SSDT and its Board of Directors shall, if any state takeover
statute or similar law is or becomes applicable to the Share Exchange, this
Agreement or any of the transactions contemplated by this Agreement, use all
reasonable efforts to ensure that the Share Exchange and the other transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on the Share Exchange, this Agreement and the
transactions contemplated hereby.

 

V.9 Conduct of Business. Prior to the Closing Date, SSDT shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of a majority of the Shareholders, except in
the regular course of business. Except as otherwise provided herein, SSDT shall
not amend its Articles of Incorporation or Bylaws, declare dividends, redeem or
sell stock or other securities, acquire or dispose of fixed assets, change
employment terms, enter into any material or long-term contract, guarantee
obligations of any third party, settle or discharge any material balance sheet
receivable for less than its stated amount, pay more on any liability than its
stated amount, or enter into any other transaction other than in the regular
course of business.

 



15

 

 

V.10 Securities Filings. Until closing, SSDT will timely file all reports and
other documents relating to the operation of SSDT required to be filed with the
Securities and Exchange Commission, which reports and other documents do not and
will not contain any misstatement of a material fact, and do not and will not
omit any material fact necessary to make the statements therein not misleading.

 

V.11 Election to SSDT’s Board of Directors. At the Effective Time of the Share
Exchange, SSDT shall take all steps necessary so that there will be at least one
(1) continuing director.

 

ARTICLE VI

COVENANTS OF THE SHAREHOLDERS

 

Between the date of this Agreement and the Closing Date,

 

VI.1 Additional Information. The Shareholders shall provide to SSDT and its
Representatives such financial, operating and other documents, data and
information relating to SHENGSHI, SHENGSHI’s business and the SHENGSHI Assets
and the Liabilities of the SHENGSHI and its Subsidiaries, as SSDT or its
Representatives may reasonably request. In addition, the Shareholder shall take
all action necessary to enable SSDT and its Representatives to review and
inspect the SHENGSHI Assets, the SHENGSHI Business and the Liabilities of
SHENGSHI and discuss them with SSDT’s officers, employees, independent
accountants and counsel. Notwithstanding any investigation that SSDT may conduct
of SHENGSHI, the SHENGSHI Business, the SHENGSHI Assets and the Liabilities of
the SHENGSHI, SSDT may fully rely on the Shareholders’ warranties, covenants and
indemnities set forth in this Agreement.

 

VI.2 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, the
Shareholders will not nor will they authorize or permit any of SHENGSHI’
officers, directors, affiliates or employees or any investment banker, attorney
or other advisor or representative retained by it, directly or indirectly, (i)
solicit or initiate the making, submission or announcement of any other
acquisition proposal, (ii) participate in any discussions or negotiations
regarding, or furnish to any person any non-public information with respect to
any other acquisition proposal, (iii) engage in discussions with any Person with
respect to any other acquisition proposal, except as to the existence of these
provisions, (iv) approve, endorse or recommend any other acquisition proposal or
(v) enter into any letter of intent or similar document or any contract
agreement or commitment contemplating or otherwise relating to any other
acquisition proposal.

 

VI.3 Notification of Adverse Change. The Shareholders shall promptly notify SSDT
of any material adverse change in the condition (financial or otherwise) of
SHENGSHI.

 

VI.4 Consents and Approvals. As soon as practicable after execution of this
Agreement, the Shareholders shall use his commercially reasonable efforts to
obtain any necessary consent, approval, authorization or order of, make any
registration or filing with or give notice to, any Regulatory Authority or
Person as is required to be obtained, made or given by the Shareholders to
consummate the transactions contemplated by this Agreement and the Collateral
Documents.

 



16

 

 

VI.5 Notification of Certain Matters. The Shareholders shall promptly notify
SSDT of any fact, event, circumstance or action known to it that is reasonably
likely to cause SHENGSHI to be unable to perform any of its covenants contained
herein or any condition precedent if not to be satisfied, or that, if known on
the date of this Agreement, would have been required to be disclosed to SSDT
pursuant to this Agreement or the existence or occurrence of which would cause
the Shareholder’s representations or warranties under this Agreement not to be
correct and/or complete. The Shareholder shall give prompt written notice to
SSDT of any adverse development causing a breach of any of the representations
and warranties in ARTICLE IV.

 

VI.6 SHENGSHI Information. The Shareholders shall, from time to time prior to
Closing, supplement the SHENGSHI disclosure with additional information that, if
existing or known to it on the date of this Agreement, would have been required
to be included therein.

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

 

All obligations of the Parties under this Agreement shall be subject to the
fulfillment at or prior to Closing of each of the following conditions, it being
understood that the Parties may, in their sole discretion, to the extent
permitted by applicable Legal Requirements, waive any or all of such conditions
in whole or in part.

 

VII.1 Accuracy of Representations. All representations and warranties of SSDT
contained in this Agreement, the Collateral Documents and any certificate
delivered by any of SSDT at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement.

 

VII.2 Covenants. SSDT shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing.

 

VII.3 Consents and Approvals. All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to, any Regulatory Authority or Person
as provided herein.

 

VII.4 Delivery of Documents. SSDT shall have delivered, or caused to be
delivered, to the Shareholder the following documents:

 

(i) Copies of SSDT articles of incorporation and bylaws and resolutions of the
board of directors of SSDT authorizing the execution of this Agreement and the
Collateral Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby.

 



17

 

 

(ii) Such other documents and instruments as the Shareholders may reasonably
request: (A) to evidence the accuracy of SSDT’s representations and warranties
under this Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by SSDT of, or the compliance by SSDT with, any covenant, obligation, condition
and agreement to be performed or complied with by SSDT under this Agreement and
the Collateral Documents; or (C) to otherwise facilitate the consummation or
performance of any of the transactions contemplated by this Agreement and the
Collateral Documents.

 

VII.5 No Material Adverse Change. Since the date hereof, there shall have been
no material adverse change in SSDT Assets, SSDT Business or the financial
condition or operations of SSDT, taken as a whole.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SHAREHOLDERS AND SSDT

 

All obligations of the Shareholders under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that SSDT may, in its sole discretion, to the extent permitted by
applicable Legal Requirements, waive any or all of such conditions in whole or
in part.

 

VIII.1 Accuracy of Representations. All representations and warranties of the
Shareholders contained in this Agreement and the Collateral Documents and any
other document, instrument or certificate delivered by the Shareholders at or
prior to the Closing shall be, if specifically qualified by materiality, true
and correct in all respects and, if not so qualified, shall be true and correct
in all material respects, in each case on and as of the Closing Date with the
same effect as if made on and as of the Closing Date, except for representations
and warranties expressly stated to be made as of the date of this Agreement or
as of another date other than the Closing Date and except for changes
contemplated or permitted by this Agreement.

 

VIII.2 Covenants. The Shareholder shall, in all material respects, have
performed and complied with each obligation, agreement, covenant and condition
contained in this Agreement and the Collateral Documents and required by this
Agreement and the Collateral Documents to be performed or complied with by the
Shareholders at or prior to Closing.

 

VIII.3 Consents and Approvals. All consents, approvals, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.

 

VIII.4 Delivery of Documents. The Shareholders shall have executed and
delivered, or caused to be executed and delivered, to SSDT the following
documents:

 

Documents and instruments as SSDT may reasonably request: (A) to evidence the
accuracy of the representations and warranties of the Shareholders under this
Agreement and the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by the Shareholders of, or the compliance by the Shareholders with, any
covenant, obligation, condition and agreement to be performed or complied with
by the Shareholders under this Agreement and the Collateral Documents; or (C) to
otherwise facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.

 



18

 

 

VIII.5 No Material Adverse Change. There shall have been no material adverse
change in the business, financial condition or operations of SHENGSHI and its
Subsidiaries taken as a whole.

 

VIII.6 No Litigation. No action, suit or proceeding shall be pending or
threatened by or before any Regulatory Authority and no Legal Requirement shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Collateral Documents that
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement and the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on SHENGSHI.

 

ARTICLE IX

INDEMNIFICATION

 

IX.1 Indemnification by SSDT. SSDT shall indemnify, defend and hold harmless the
Shareholders, and any of the Shareholders’ assigns and successors in interest to
SSDT Shares, from and against any and all Losses which may be incurred or
suffered by any such party and which may arise out of or result from any breach
of any material representation, warranty, covenant or agreement of SSDT
contained in this Agreement. All claims to be assorted hereunder must be made
for the first anniversary of the Closing.

 

IX.2 Indemnification by the Shareholder. The Shareholders shall indemnify,
defend and hold harmless SSDT from and against any and all Losses which may be
incurred or suffered by any such party hereto and which may arise out of or
result from any breach of any material representation, warranty, covenant or
agreement of the Shareholder contained in this Agreement. All claims to be
assorted hereunder must be made for the first anniversary of the Closing.

 

IX.3 Notice to Indemnifying Party. If any party (the “Indemnified Party”)
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure. The Indemnified Party shall
not settle or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld or delayed) unless suit shall
have been instituted against it and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided in Section 9.4.

 



19

 

 

IX.4 Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party. If the
Indemnifying Party assumes the defense of any such claim or legal proceeding,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. The Indemnifying Party shall be
entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such claim or legal proceeding, with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required from the Indemnified
Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising
out of such settlement or judgment concurrently with the effectiveness thereof
(as well as all other Losses theretofore incurred by the Indemnified Party which
then remain unpaid or unreimbursed), (ii) in the case of a settlement, the
settlement is conditioned upon a complete release by the claimant of the
Indemnified Party and (iii) such settlement or judgment does not require the
encumbrance of any asset of the Indemnified Party or impose any restriction upon
its conduct of business.

 

ARTICLE X

TERMINATION

 

X.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to it being fully
executed, or thereafter:

 

(a) by mutual written agreement of a majority of the Shareholders and SSDT
hereto duly authorized by action taken by or on behalf of the respective Boards
of Directors; or

 

(b) by either SSDT or a majority of the Shareholders upon notification to the
non-terminating party by the terminating party:

 

(i) if the terminating party is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non-terminating party set
forth in this Agreement such that the conditions will not be satisfied;
provided, however, that if such breach is curable by the non-terminating party
and such cure is reasonably likely to be completed prior to the date specified
in Section 10.1(b)(i), then, for so long as the non-terminating party continues
to use commercially reasonable efforts to effect and cure, the terminating party
may not terminate pursuant to this Section 10.1(b)(i); or

 



20

 

 

(ii)  if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Share Exchange
and such order shall have become final.

 

(c) Effect of Termination. If this Agreement is validly terminated by either
SSDT or the Shareholder pursuant to Section 10.1, this Agreement will forthwith
become null and void and there will be no liability or obligation on the part of
the parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.

 

ARTICLE XI

MISCELLANEOUS

 

XI.1 Parties Obligated and Benefited. This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement. Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

 

XI.2 Publicity. The initial press release, if any, shall be a joint press
release and thereafter SSDT and the Shareholders each shall consult with each
other prior to issuing any press releases or otherwise making public
announcements with respect to the Share Exchange and the other transactions
contemplated by this Agreement and prior to making any filings with any third
party and/or any Regulatory Authorities (including any national securities inter
dealer quotation service) with respect thereto, except as may be required by law
or by obligations pursuant to any listing agreement with or rules of any
national securities inter dealer quotation service.

 



21

 

 

XI.3 Notices. Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the communication being made by one or the other means specified in
this Section as promptly as practicable thereafter). Notices shall be addressed
as follows:

 

If to the Shareholders:

 

 

Zhang Lina, as representative of the Shareholders, as majority shareholder 

c/o Shengshi International Holdings Co., Ltd.  

No.12, Yingtai Road 

Dalang Street, Longhua District 

ShenZhen, China

    If to SSDT:  

Xukai Jin 

c/o Shengshi Elevator International Holding
No.12, Yingtai Road 

Dalang Street, Longhua District 

ShenZhen, China

    If to Chen:  

Jun Chen 

c/o Shengshi Elevator International Holding
Zhongmingshidai Square #12, 

Sungang Road 

Luohu District 

ShenZhen, China

 

 

XI.4 Address. Any Party may change the address to which notices are required to
be sent by giving notice of such change in the manner provided in this Section.

 

XI.5 Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any alleged breach by any Party of any representation, warranty, covenant
or agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.

 

XI.6 Headings. The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

 

XI.7 Choice of Law. This Agreement and the rights of the Parties under it shall
be governed by and construed in all respects in accordance with the laws of the
State of Nevada, without giving effect to any choice of law provision or rule.

 

XI.8 Rights Cumulative. All rights and remedies of each of the Parties under
this Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

 

XI.9 Further Actions. The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

 



22

 

 

XI.10 Time of the Essence. Time is of the essence under this Agreement. If the
last day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.

 

XI.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

XI.12 Entire Agreement. This Agreement (including the Exhibits, disclosures made
as to SSDT, the SHENGSHI executive summary and any other documents, instruments
and certificates referred to herein, which are incorporated in and constitute a
part of this Agreement) contains the entire agreement of the Parties.

 

XI.13 Survival of Representations and Covenants. Notwithstanding any right of
the Shareholder to fully investigate the affairs of SSDT and notwithstanding any
knowledge of facts determined or determinable by the Shareholder pursuant to
such investigation or right of investigation, the Shareholder shall have the
right to rely fully upon the representations, warranties, covenants and
agreements of SSDT contained in this Agreement. Each representation, warranty,
covenant and agreement of SSDT contained herein shall survive the execution and
delivery of this Agreement and the Closing and shall thereafter terminate and
expire on the first anniversary of the Closing Date unless, prior to such date,
the Shareholder has delivered to SSDT a written notice of a claim with respect
to such representation, warranty, covenant or agreement.



 



23

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Dated: September 30, 2019

 

SHENGSHI ELEVATOR INTERNATIONAL HOLDING GROUP INC.

 



By: /s/ Xukai Jin  



Name: Xukai Jin

Title: Chief Executive Officer

 

JUN CHEN

 

/s/ Jun Chen  

 

SHENGSHI INTERNATIONAL HOLDINGS CO., LTD. 

 

By: /s/ Xukai Jin  



Name: Xukai Jin

Title: Chief Executive Officer

 

SHAREHOLDERS

 

Shengshi Qianyuan Co., Ltd.

 

By: /s/ Jiang Yanru  

Name: Jiang Yanru

Its:

 

Shengshi Xinguang Co., Ltd

 

By: /s/ Zhang Baozhu  

Name: Zhang Baozhu

Its:

 

Shengshi Jinhong Co., Ltd

 

By: /s/ Zhang Lina  

Name: Zhang Lina

Its:

 



24

 

 

Shengshi Huading Co., Ltd.

 

By: /s/ Li Ying

Name: Li Ying

Its:

 

/s/ Jin Xukai  

Jin Xukai

 

/s/ Lin Yanyu  

Lin Yanyu

 

/s/ Liu Bin  

Liu Bin

 



/s/ Li Zhonglin  



Li Zhonglin



 



25

 

 

EXHIBIT A

 

Shareholder English  Name  Directors Name
(For Company)   Shares Volume in Cayman Island Company
(500M in Total)   Number of share to be received in this acquisition
(600M in Total)  Shengshi Qianyuan Co., Ltd.  Jiang Yanru    18,500,000  
 22,200,000  Shengshi Xinguang Co., Ltd  Zhang Baozhu    75,000,000  
 90,000,000  Shengshi Jinhong Co., Ltd  Zhang Lina    191,350,000  
 229,620,000  Shengshi Huading Co., Ltd.  Li Ying    100,000,000    120,000,000 
Jin Xukai  Jin Xukai    50,000,000    60,000,000  Liu Yanyu  Liu Yanyu  
 21,000,000    25,200,000  Liu Bin  Liu Bin    21,650,000    25,980,000  Li
Zhonglin  Li Zhonglin    22,500,000    27,000,000 

 

 

26



 

